Citation Nr: 0924769	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 14, 
2005, for the grant of service connection for chronic 
lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from May 1960 
to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) via remand from the United States Court of Appeals 
for Veterans Claims (Court).  The matter originally came 
before the Board on appeal from a May 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina (RO).  The Board denied the 
appellant's claim on appeal in a June 2008 Board decision, 
from which the appellant appealed to the Court.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2008).


FINDINGS OF FACT

1.  The appellant died in October 2008.

2.  In an April 2009 memorandum decision, the Court vacated 
the Board's June 2008 decision and dismissed the appeal for 
lack of jurisdiction.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant died in October 2008 during the pendency of his 
appeal to the Court.

In its April 2009 memorandum decision, the Court outlined the 
following procedural history resulting from the appellant's 
appeal to the Court.  In August 2008 the appellant filed a 
notice of appeal from the June 2008 Board decision on the 
matter of the issue on appeal.  On February 26, 2009, the 
appellant's wife notified the Court that her husband had died 
in October 2008.  She requested that the Court allow her to 
continue the appeal started by her husband.  

On March 25, 2009, the Court ordered the appellant's estate 
to show cause within 20 days from the date of the Court's 
order why the June Board decision should not be vacated and 
the appeal dismissed.  See Landicho v. Brown, 7 Vet. App. 42, 
47 (1994) (vacating a Board decision and dismissing the 
appeal when a veteran dies while an appeal is pending).  At 
the time of the Court's April 2009 memorandum decision, there 
had been no response.  
 
The Court essentially construed the response of the 
appellant's wife as a motion to substitute for the decedent 
Veteran.  In the Court's April 2009 memorandum decision, the 
Court denied her motion to substitute.  On this basis, the 
Court vacated the June 2008 Board decision with respect to 
the matters appealed to the Court; and dismissed the appeal 
to the Court for lack of jurisdiction.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction. See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant. 38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


